NO. 12-04-00272-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


JULIUS TURNER,                                            §     APPEAL FROM THE THIRD
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                        §     ANDERSON COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            This appeal is being dismissed for want of jurisdiction.  Appellant was convicted of the
offense of aggravated sexual assault of a child, and punishment was imposed in open court on
June 7, 2004.  Consequently, Appellant’s notice of appeal was due on July 7, 2004.  Tex. R. App.
P. 26.2(a)(2).  However, Appellant filed his notice of appeal on August 18, 2004. 
               Appellant’s August 18 notice of appeal is untimely, which leaves us without jurisdiction
over the appeal.   This Court has no authority to allow the late filing of a notice of appeal except
as provided by Rule 26.3.  See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (per
curiam); Olivo v. State, 918 S.W.2d 519, 523 (Tex. Crim. App. 1996); Boyd v. State, 971 S.W.2d
603, 605-06 (Tex. App.–Dallas 1998, no pet.).  Consequently, this appeal is dismissed for want
of jurisdiction. 
Opinion delivered September 22, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
 
 
 
(DO NOT PUBLISH)